Citation Nr: 0311351	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  98-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's application 
to reopen a claim of entitlement to service connection for 
psychiatric disability.  

In January 2001, a hearing was held before the undersigned at 
the RO.  A transcript of that hearing is of record.  

The veteran appealed a July 2001 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in October 2002, the Court vacated the Board's 
decision and remanded the case to the Board for further 
proceedings consistent with a joint motion of the parties.  
Copies of the Court's Order, joint motion, and Brief of the 
Appellant have been placed in the claims file.  

In February 2003, the Board wrote to the attorney-
representative and afforded him an opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded the following 
month by submitting a written argument to the Board in 
support of the appeal.  That submission has been associated 
with the claims file.  The matter is now before the Board for 
further appellate consideration.  


REMAND

Although the appeal in this case was certified to the Board 
in February 2001, the veteran was provided with his last and 
only supplemental statement of the case in March 1999.  The 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, became effective 
on November 9, 2000, but it does not appear that the veteran 
was ever advised of the provisions of the Act pertinent to 
his appeal.  

The joint motion noted that in its decision, the Board stated 
that the veteran was "'notified of the information necessary 
to substantiate his claim by means of the discussion in the 
August 1997 rating decision, June 1998 statement of the case 
[SOC], and March 1999 supplemental statement of the case 
[SSOC], and also by the hearing officer in connection with 
the personal hearing that was held in November 1998.'"  
However, the joint motion indicated that none of these 
fulfilled the requirements that VA must notify the veteran of 
the information and evidence necessary to substantiate his 
claim and that such notice must indicate which portion of any 
such information or evidence is to be provided by the veteran 
and which portion must be provided by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The joint motion stated:  

The parties agree that remand is required 
because the [Board] decision does not 
present sufficient reasons or bases to 
support its conclusion that VA provided 
adequate notice of the information and 
evidence necessary to substantiate 
Appellant's claim pursuant to 38 U.S.C. § 
5103(a) as amended by the [VCAA].  

In Quartuccio v. Principi, [the] Court 
recently held that new section 5103(a) 
requires VA to inform the claimant of 
information or evidence necessary to 
substantiate the claim, as well as which 
evidence VA will seek to provide and 
which evidence the claimant is to 
provide.  The Court held that [Board] 
failure to enforce compliance with that 
requirement is remandable error.  [case 
citations omitted.]  

Because of the change in the law effected by the VCAA, a 
remand in this case is required for compliance with pertinent 
provisions of that Act.  Furthermore, because the RO has not 
considered the application to reopen under pertinent 
provisions of the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

The Board observes that when the veteran underwent 
psychiatric evaluation by Dr. Perez Torrado in March 1997, it 
was reported that the veteran had had several psychiatric 
hospitalizations in California between May 1992 and October 
1994.  In a report of March 1998, Dr. Perez Torrado indicated 
that these hospitalizations were due to suicide attempts.  It 
is unclear whether these admissions were to VA facilities 
and, if so, whether all of those reports are of record.  This 
matter should be clarified.  

The Board denied service connection for a psychiatric 
disorder in a final decision dated in February 1996.  Thus, 
the issue before the Board now is whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for psychiatric disability.  It appears 
that VA has no duty to provide a VA examination or furnish an 
etiologic opinion under 38 U.S.C.A. § 5103A (West 2002) 
unless and until a claimant has submitted new and material 
evidence to reopen a previously and finally denied claim.  
See 38 U.S.C.A. § 5103A(f) (nothing in section 5103A shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured).  In order to complete his application 
for benefits, however, the veteran should be advised in 
accordance with 38 U.S.C.A. § 5103(a) (West 2002) that the 
evidence that would carry the most weight in determining 
whether his claim should be reopened would be a competent 
medical opinion, based on a review of the entire evidence of 
record, that attributed his current psychiatric disability to 
service or to an incident of service origin.  He should be 
advised that in the current posture of his case, the burden 
falls to him to furnish such an opinion.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any psychiatric disorder at any time 
since service, including the psychiatric 
hospitalizations in California that he 
claims to have experienced between May 
1992 and October 1994.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

2.  The RO should review the claims file 
and ensure that the notification action 
required by 38 U.S.C.A. § 5103(a) is 
completed.  In particular, the RO should 
inform the veteran that he is responsible 
for returning any releases provided by 
the RO in order to obtain any pertinent 
private treatment reports not already of 
record.  The RO should advise the veteran 
of those pertinent records and treatment 
reports that VA is responsible for 
obtaining.  

3.  The RO should also advise the veteran 
that VA is not obligated to provide a VA 
examination or furnish an etiologic 
opinion under 38 U.S.C.A. § 5103A unless 
and until he has submitted new and 
material evidence to reopen his 
previously and finally denied claim.  The 
RO should advise the veteran that the 
evidence that would carry the most weight 
in determining whether his claim should 
be reopened would be a competent medical 
opinion, based on a review of the entire 
evidence of record, that attributed his 
current psychiatric disability to service 
or to an incident of service origin.  The 
veteran should be advised that he is 
responsible for furnishing such an 
opinion.  

4.  Thereafter, the RO should review the 
record, including the evidence associated 
with the claims file since the prior 
supplemental statement of the case 
furnished to the veteran in March 1999, 
and readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for psychiatric 
disability.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his attorney-representative provided with 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



